999 F.2d 540
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harrell T. JENNINGS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-6502.
United States Court of Appeals, Sixth Circuit.
July 6, 1993.

1
Before RYAN and BOGGS, Circuit Judges, and ECHOLS, District Judge.*

ORDER

2
Harrell T. Jennings appeals a district court order affirming the Secretary's denial of social security disability benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   The parties have waived oral argument, and the panel unanimously agrees that oral argument is not needed in this case.   Fed.R.App.P. 34(a).


3
Jennings filed an application for social security disability benefits with the Secretary, alleging disability due to back and leg pain.   Following a hearing, the administrative law judge (ALJ) determined that Jennings was not disabled because he had the residual functional capacity to perform his past relevant work.   The Appeals Council affirmed the ALJ's determination.


4
Jennings then filed a complaint seeking judicial review of the Secretary's decision.   Over Jennings's objections, the district court adopted the magistrate judge's report and recommendation and granted summary judgment for the defendant.   Jennings has filed a timely appeal.


5
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).   Substantial evidence supports the Secretary's conclusion that Jennings is capable of performing light work and, therefore, is capable of performing his past relevant work as a crane operator.   Further, the ALJ did not improperly disregard the opinion of Jennings's treating physician.   Substantial evidence likewise supports the Secretary's determination that Jennings does not suffer from disabling pain.   Duncan v. Secretary of Health and Human Servs., 801 F.2d 847, 853 (6th Cir.1986).


6
Accordingly, we affirm the judgment for the reasons set forth in the magistrate judge's report and recommendation filed on April 23, 1992, as adopted by the district court in its order filed on September 24, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Robert L. Echols, U.S. District Judge for the Middle District of Tennessee, sitting by designation